411 F.2d 617
Steven B. MEDVED, Appellant,v.UNITED STATES of America, Appellee.
No. 22513.
United States Court of Appeals Ninth Circuit.
May 19, 1969.

Steven B. Medved, in pro. per.
Wm. Matthew Byrne, Jr., U.S. Atty., Henry Novak, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before HAMLEY and ELY, Circuit Judges, and McNICHOLS, District Judge.1
PER CURIAM:


1
After having filed schedules in bankruptcy, the appellant was convicted of having unlawfully concealed certain of his property from the Trustee in Bankruptcy.  18 U.S.C. 152.  On this appeal, Medved presents three contentions.  The first is that certain statements given by him to a government investigator were improperly admitted into evidence because the investigator did not adequately warn Medved of the latter's constitutional rights before the statements were taken.  The contention is without merit.  In his brief, Medved recites that the questioning occurred 'while he was not in custody,' and this is the fact.  See, Boyle v. United States, 395 F.2d 413 (9th Cir. 1968), cert. denied, 393 U.S. 1089, 89 S. Ct. 861, 21 L. Ed. 2d 782 (1969); Whitfield v. United States, 383 F.2d 142 (9th Cir. 1967).  See also, Kohatsu v. United States, 351 F.2d 898 (9th Cir. 1965), cert. denied, 384 U.S. 1011, 86 S. Ct. 1915, 16 L. Ed. 2d 1017, rehearing denied, 385 U.S. 891, 87 S. Ct. 15, 17 L. Ed. 2d 122 (1966).


2
The appellant's second and third points challenge, respectively, the district judge's failure to accept and present a part of one of the jury instructions which Medved proffered and an alleged imperfection in a presented instruction undertaking to define 'reasonable doubt.'  We reject these contentions also.  The instructions must be viewed as a whole, and, we, so viewing them, are convinced that they cannot be held to have operated, unfairly and prejudicially, to appellant's disadvantage.


3
Affirmed.



1
 Honorable Ray McNichols, United States District Judge, District of Idaho, sitting by designation